            Case 3:19-cv-00706-KAD Document 1 Filed 05/09/19 Page 1 of 27



                       UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT
____________________________________
ERICA HAHN,                          :
                                     :
            Plaintiff                :
                                     :
v.                                   :            MAY 7, 2019
                                     :
GARTNER, INC.,                       :
                                     :
            Defendant                :
                                     :


                                           COMPLAINT

       Erica Hahn (“Plaintiff” or “Ms. Hahn”) submits the instant Complaint against Gartner, Inc.

(“Defendant” or “Gartner”), alleging claims for: (1) gender discrimination pursuant to Title VII of

the 1964 Civil Rights Act (“Title VII”); (2) retaliation for protected activities under the

Connecticut whistleblower statute (Conn. Gen. Stat. § 31-51m et.seq.) and, (3) breach of the

covenant of good faith and fair dealing.

I.    PARTIES

       1.       Plaintiff Erica Hahn is a citizen of the State of Florida.

       2.       Defendant Gartner is a is domestic corporation organized under the laws of

Delaware, with headquarters in Stamford, Connecticut.

II.   JURISDICTION AND VENUE

       3.       This Court has diversity jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C.

§1332, because the amount in controversy exceeds $75,000, inclusive of fees and costs, and

because Defendant is domiciled in the State of Connecticut and Plaintiff in the State of Florida.

       4.       Defendant is subject to personal jurisdiction in that it conducts and solicits

business and derives substantial revenue from business conducted in the State of Connecticut.

                                                   1
            Case 3:19-cv-00706-KAD Document 1 Filed 05/09/19 Page 2 of 27



       5.       Venue is proper in the District of Connecticut under 28 U.S.C. §1391.

III.   PROCEDURAL PREREQUISITES


       6.       On January 25, 2019, Plaintiff filed a charge of discrimination against Defendants

with the United States Equal Employment Opportunity Commission (EEOC) and with the

Connecticut Commission on Human Rights and Opportunities (CHRO).

       7.       On February 13, 2019, Plaintiff received a Notice of Right to Sue Letter from the

EEOC regarding charge number 523-2019-00540 (Exhibit A). The CHRO claims are still

pending.

IV.    FACTS


       8.       In or about August, 2015, Ms. Hahn relocated with her family from Norwalk,

Connecticut to Fort Myers, Florida when she was hired by Gartner as an account executive.

       9.       After completing a three-month training period, Ms. Hahn was placed on an

otherwise all male team.

       10.      Ms. Hahn consistently hit the company’s quantitative metrics set in place to

monitor success.

       11.      On her first “blitz day” in January, 2016, Ms. Hahn booked a record of 19

meetings.

       12.      Ms. Hahn’s male teammates, Bryan Davies and Nate Snyder, frequently told her

that they attributed her success was to her LinkedIn profile. They joked about creating fake

LinkedIn accounts as women in order to book more meetings. Ms. Hahn’s manager, Evan

Livingston, also joined in on these types of discussions, agreeing that being a “nice young female

[gave Ms. Hahn] a leg up when talking to prospects”.

       13.      During the first half of 2016, Ms. Hahn surpassed her team’s retention goal,

                                                 2
         Case 3:19-cv-00706-KAD Document 1 Filed 05/09/19 Page 3 of 27



signed a net new client and uplifted multiple accounts. In addition, she was widely recognized

for signing a 70k “big deal” into a 3-year agreement.

       14.      Due to her success, Ms. Hahn was also invited to participate in Leadership

preparation training and to interview for a 2017 leadership position.

       15.      Based on the company’s recognition of her performance, Ms. Hahn was confident

that her position was secure. As a result, in August, 2016, Ms. Hahn set down permanent roots

and purchased a house in Estero, Florida, near the Gartner office.

       16.      Although Ms. Hahn was not promoted to leadership in her first year, Len

Chisholm and Nate Swan told her that if she achieved Winner’s Circle for 2016, she would be a

top candidate for any leadership opportunities that might arise in 2017.

       17.      However, in November, 2016, Regional Vice President Mark Queen reassigned to

Ms. Hahn’s territory a dead account from another account executive, Nate Snyder. This resulted

in a commission loss and clawback of over $10,000, making her 2016 Winners Circle goal

unattainable.

       18.      Despite being passed up for promotion and having her commission taken away,

Ms. Hahn continued to be a top performer. On the last day of 2016, a Saturday, Ms. Hahn signed

two new multi-year clients in the office.

       19.      Ms. Hahn’s coworkers who were promoted at this time included Joe Shaheen,

Chris Cox, Tyler Eckert, Adam Twer, Michael Kiehn, Colin Labeau, and Chris Wilcox.

       20.      Ms. Hahn received a top rating (“E”) in her 2016 year-end appraisal, and her title

was changed to “Account Executive”, although her role and team remained the same.

       21.      In 2017, Ms. Hahn continued to pursue her goal of moving into leadership. She

became more actively involved across her team, region, and Gartner as a whole.



                                                 3
             Case 3:19-cv-00706-KAD Document 1 Filed 05/09/19 Page 4 of 27



           22.   Ms. Hahn was invited to become a regional champion, leading training for new

hires. In this role, she held meetings with her team twice a week in order to drive business

results.

           23.   In addition, Ms. Hahn supported the company as a whole as a “WinRoom” coach,

meeting with account managers who were struggling to win business and helping them to close

new deals.

           24.   Ms. Hahn was also asked to participate in the Culture Committee, where she

raised concerns about Gartner’s “frat-like” image within the community. Per one of her

suggestions to involve the local community, the committee hosted an event which was so

successful that Ms. Hahn received approval to do it again the following week.

           25.   2017 was Ms. Hahn’s most successful year at Gartner. She sold new deals in each

quarter, including $146.6K at Gartner’s Symposium event and an additional $62.3K shortly after.

This represented the largest amount of new business sold on site in her channel. Ms. Hahn also

had 88% of her business renewed, which was the highest retention on her team.

           26.   As a result of her success, Ms. Hahn was given Gartner’s Club 300 status- the

company’s the highest recognition, reserved for the top 5% of sales executives globally.

           27.   In mid-2017, Ms. Hahn interviewed for a manager position that had opened up.

However, despite her exceptional performance, two males, William Glass and Austin Amour,

were promoted instead. At that point, Austin Amour’s business was already down over $300K

for the year and he was at the bottom of the stack rankings.

           28.   As feedback from her interview to explain why she had not received the

promotion, Ms. Hahn was told that she needed to be “more approachable”, and that the volume

of her speech was “too loud” when she got excited during a presentation.



                                                 4
          Case 3:19-cv-00706-KAD Document 1 Filed 05/09/19 Page 5 of 27



        29.    At the end of 2017, Ms. Hahn reapplied for a promotion. Her male colleague,

Evan Livingston, said that he expected her to be promoted that year because Gartner needed to

increase its extremely low male to female leadership ratio.

        30.    In mid-December, 2017, Ms. Hahn was informed that she was being promoted

into a leadership role as of January 1, 2018.

        31.    During the second week of January, 2018, a global sales manager kick off

meeting was held to network and discuss new product training, time management and

prioritization. Gartner provided unlimited alcohol at this meeting.

        32.    Ms. Hahn was responsible for planning an offsite team kick off meeting to be held

shortly after. She was given no guidance or parameters by which to plan this event, other than

reporting the date and venue to Regional Vice President Stephanie Crumbly.

        33.    As Ms. Hahn’s team day event, her team attended a baseball game at which

everyone purchased beers and expensed them to Gartner.

        34.    Gartner not only permitted but condoned the consumption of alcohol by

employees at company-sponsored events, on a regular basis. Team managers including Evan

Livingston, Clay Settles, Austin Amour, Colin Labeau, Larson Labeau, Mitch Wilson, Jeremy

Russo, frequently organized happy hours at Fort Myers Brewery or at another one of the nearby

bars.

        35.    Gartner provided unlimited alcohol for the MSE channel quarterly outings at Fort

Myers Brewery.

        36.    In addition, Gartner regularly provided beer and pizza for employees working late

into the evening at the end of each quarter.

        37.    Each year during Ms. Hahn’s employment, Gartner held an office beach day, at



                                                 5
           Case 3:19-cv-00706-KAD Document 1 Filed 05/09/19 Page 6 of 27



which employees who had driven to the beach venue were provided with unlimited beer and

wine.

        38.    Other Gartner events at which alcohol was provided included; evenings at a local

arcade, brunch with unlimited mimosas at the Naples Ritz, and beach days where account

executives and managers bought beer and alcohol at a supermarket which they expensed to

Gartner.

        39.    During a Winners Circle trip attended by Ms. Hahn, employees were presented

with cocktails upon their arrival at the hotel, followed by unlimited alcohol at every company

sponsored activity.

        40.    Gartner provided unlimited alcohol during the Club 300 trip to Shanghai, China,

also attended by Ms. Hahn. On the trip’s theme night, CEO Gene Hall drank with the group all

night. On another evening, additional awards were given out with a bottle of champagne to each

recipient, many of whom were later drinking out of the bottle on the dance floor. CIO Mike

Diliberto was also seen drinking throughout the trip.

        41.    In May, 2018, Ashlee Horn (“Ms. Horn”) took over as Regional Vice President.

Ms. Hahn continued to receive only positive feedback about her performance.

        42.    As an incentive to performance, Ms. Horn created a pipeline management

competition. The team with the most points based on June 2018 business results would be

awarded a team day at the Hyatt Resort.

        43.    At the end of June, Ms. Hahn’s team had won the competition. Ms. Hahn received

emails from MVP Val McClausland and GVP Greg Arlington congratulating her on her team’s

performance.

        44.    By this time, Ms. Horn was out on maternity leave. Ms. Hahn sent her a text



                                                6
          Case 3:19-cv-00706-KAD Document 1 Filed 05/09/19 Page 7 of 27



informing her that Ms. Hahn’s team had won the competition, and asking her to explain the

parameters for scheduling and budgeting the day at the Hyatt. Ms. Horn told Ms. Hahn to

choose a day and said that she would get the details from the Hyatt. She told Ms. Hahn that the

company typically pays for the team to use the pool for a half day, and recommended bringing

their “own alcohol and mixing drinks discreetly”, because otherwise, “the price of drinks will

spend the whole team budget in one day.”

       45.     However, Ms. Horn later found out that the Hyatt no longer issued day passes.

Instead, she suggested that Ms. Hahn’s team a rent a pontoon boat. She told Ms. Hahn, “boat

day would allow you guys more budget for food and drinks.”

       46.     When Ms. Hahn asked, each member of her team said that they would be

agreeable to renting a boat instead of going to the Hyatt.

       47.     Graham Scott said that he owned a boat and offered to drive.

       48.     Jake Fleet said that he had rented a pontoon boat before, and also offered to drive.

       49.     At Ms. Horn’s suggestion, Ms. Hahn booked the boat day for July 27, 2018, at

Snook Bight Marina.

       50.     Prior to boat day, Ms. Hahn brought to the attention of interim RVP Stephanie

Blower and HR partner Robert Bortman some challenges she had been facing with her team.

Emily Irvine (“Ms. Irvine”) had confided in Ms. Hahn that she felt isolated and disliked by the

rest of the team.

       51.     During a meeting Ms. Hahn had with Robert Bortman, she asked for advice about

how to make sure the team got along on boat day. Ms. Hahn also discussed the boat day with

Stephanie Blower.

       52.     Another team’s kick-off meeting took place on July 24, 2018. This event was a



                                                 7
           Case 3:19-cv-00706-KAD Document 1 Filed 05/09/19 Page 8 of 27



pool party at manager Glenn Conner’s house, where beer, wine, and lunch were provided and

expensed to Gartner. On information and belief, attendees, including the host, drank alcohol

throughout the afternoon.

       53.       On July 26, 2018, Ms. Hahn’s team made arrangements for boat day. Ms. Hahn

would pick up some lite beer, champagne and a case of water. Jake Fleet would bring a 12-pack

of beer. Ms. Hahn made it clear to the team that she would not allow them to drive home after

drinking any alcohol, and instructed them to plan accordingly.

       54.       On July 27, 2018, the team, including Ms. Hahn, Graham Scott, Jake Fleet, Jason

Jerew, Jewel Jackson, Cortney Judson, Emily Irvine, Jorge Milan and Darryl Remedio, rented a

boat under Ms. Hahn’s name, with a Gartner corporate credit card. All passengers were over the

age of 21. As the team had arranged, the boat would be driven by Graham Scott, who had

assured Ms. Hahn that as the owner of a boat, he was an experienced driver and was also familiar

with the area.

       55.       Neither Gartner nor the boat rental company requested that any type of waiver or

release.

       56.       Some of the team members mentioned that several other Gartner teams with male

managers had arranged boat days for the same day.

       57.       Graham Scott drove the entire time the team was on the boat.

       58.       When the team docked at Fort Myers Beach, Jake Fleet suggested that they go to

Hooters, as another team had done. Ms. Hahn refused, explaining that she believed this to be an

inappropriate use of company money.

       59.       At about 11am, the team decided to leave early and head back for lunch. During

the ride back, Ms. Hahn did not consume any alcohol, and encouraged the rest of the team to do



                                                 8
          Case 3:19-cv-00706-KAD Document 1 Filed 05/09/19 Page 9 of 27



the same. Ms. Hahn sat in the back of the boat discussing lunch options with four other team

members, while Graham Scott drove with the other team members, including Emily Irvine,

sitting in the boat’s front section.

        60.     At about 11:30am, Ms. Hahn heard a scream. Graham Scott turned the boat

around immediately, at which point Ms. Hahn saw Ms. Irvine waving for help from the water.

Jason Jerew and Jake Fleet jumped into the water to help her while Ms. Hahn called 911.

        61.     After Ms. Irvine had been pulled out of the water, Ms. Hahn saw that she had

severely injured her right leg. Ms. Hahn rode with Ms. Irvine in the ambulance to the hospital

and contacted her fiancé to notify him of the accident.

        62.     At the hospital, Ms. Irvine explained that she had been sitting at the front of the

boat, dangling her legs off the side, when she had slipped into the water underneath, kicked off

the bottom of the boat and hit the propeller.

        63.     At about 4 or 5pm on July 27, 2018, Ms. Hahn called Ms. Horn to notify her of

the accident. Unsure of what to do, Ms. Horn said that she would contact MVP Val

McClausland.

        64.     Later that evening, Ms. Hahn called Robert Bortman (“Mr. Bortman”) to notify

him of the accident and share the details of what had happened. Mr. Bortman commended for

having managed everything as well as possible under the circumstances. He told Ms. Hahn to

expect a follow up call from Val McClausland.

        65.     Ms. Hahn instead received a text from Val McClausland later that night saying

that she was sorry to hear of the accident.

        66.     The night of the accident and over the weeks that followed, Ms. Horn repeatedly

confirmed that Ms. Hahn had handled everything appropriately. She indicated that the accident



                                                  9
         Case 3:19-cv-00706-KAD Document 1 Filed 05/09/19 Page 10 of 27



would be filed as a worker’s compensation claim, and assured her that Gartner intended to do

everything it could to support Ms. Irvine and the team.

       67.     At about 11pm on the night of the accident, Ms. Hahn received a text from Ms.

Irvine informing her that the coast guard had found marijuana in Ms. Irvine’s bag.

       68.     The following day, July 28, 2018, Ms. Hahn visited Ms. Irvine in the hospital.

Ms. Irvine told Ms. Hahn that she believed Cortney Judson (“Ms. Judson”) had been the one to

place the marijuana in her bag. She told Ms. Hahn that she knew Ms. Judson had brought

marijuana with her on the boat trip. Ms. Hahn asked Ms. Irvine why she hadn’t shared this

information at the time, but Ms. Irvine said she didn’t know. Ms. Hahn told her that it was

completely inappropriate for anyone to bring drugs to a team offsite, and informed her that she

would be discussing the situation with HR as soon as possible. Ms. Irvine told Ms. Hahn that

what had happened was been a freak accident and not Ms. Hahn’sr fault.

       69.     After leaving the hospital, Ms. Hahn contacted Mr. Bortman to share the

information. He thanked Ms. Hahn for telling him, assuring her again that she was doing

everything correctly and that Gartner would support her through this traumatic situation.

       70.     At that time, Gartner’s company policy claimed, “we strongly encourage you to

report any situations you know about that may involve illegal, unethical or otherwise improper

business activity, as well as all instances of employee violations of this Code of Conduct or any

of the other Gartner policies. Doing so will allow the company to address the issue and take

appropriate corrective action...No Retaliation You should have no fear of retaliation due to your

report, as long as you have acted in good faith and believe what you reported to be true. The

company will attempt to treat any such reports or discussions in confidence, subject to the need

to conduct a thorough investigation where appropriate. Basically: See it, report it — and there



                                                10
            Case 3:19-cv-00706-KAD Document 1 Filed 05/09/19 Page 11 of 27



will be no retaliation.”

       71.      Coverage of the accident by the local news media did not include mention of

alcohol consumption, or inappropriate behavior of any kind.

       72.      During a forecasting meeting on July 30, 2018, Ms. Hahn’s first day returning to

work after the accident, Val McClausland asked about everyone’s weekend then said to Ms.

Hahn, “well...I know about your weekend”. She never asked Ms. Hahn how she was doing after

the accident.

       73.      The same morning, Mr. Bortman requested a meeting with Ms. Hahn in the HR

offices. He and a second HR partner, Kristen Vaughan, asked Ms. Hahn to go over what had

occurred the day of the accident. Ms. Hahn went through the day in detail again. She then

inquired about counseling and leave for her team members. Mr. Bortman said that the team

would be receiving information shortly.

       74.      Over the following two days, the rest of Ms. Hahn’s team members were each

invited to one-on-one meetings with HR to provide statements. Rather than offering the team

crisis management counseling as promised, HR instead drilled each team member about the

accident.

       75.      On July 31, 2018, Ms. Hahn asked to meet with Stephanie Blower to discuss the

way to best address the rumor that had been circulating that Ms. Irvine was going to be fired for

drug possession, and to request that support be provided for her team.

       76.      After Stephanie Blower discussed the issue with Val McClausland, they

determined that her team needed to be told to stop circulating these rumors, and instead

concentrate on Ms. Irvine’s recovery.

       77.      Before addressing the team, Ms. Hahn, Stephanie Blower and Val McClausland



                                                11
         Case 3:19-cv-00706-KAD Document 1 Filed 05/09/19 Page 12 of 27



met with HR representatives Beatriz Fontanella and Robert Bortman to discuss the best way to

handle the topic in order to avoid legal problems.

       78.     Ms. Hahn expressed her concern that the rumors were being fueled by questions

about the drugs found in Ms. Irvine’s possession. Mr. Bortman admitted that team members had

been asked pointed questions about the drugs as part of the investigation, but he would not tell

Ms. Hahn specifically what those questions were.

       79.     Val McClausland requested that HR provide Ms. Hahn with extra support during

this process, and asked that they check in with her daily to find out what the team needed. During

this meeting, Ms. Hahn became visibly upset and even began crying. However, HR never

provided Ms. Hahn with any type of support.

       80.     After the accident, it was clear that Ms. Hahn was struggling emotionally at work.

       81.     Ms. Hahn found it difficult to pull herself together before walking into the office.

However, she did her best to support her team members who were also struggling. Some of Ms.

Hahn’s colleagues and her former manager, Evan Livingston asked repeatedly if she was okay

and expressed their concern over her uncharacteristically sad demeanor.

       82.     Ms. Hahn shared her struggles with Val McClausland, Stephanie Blower, and

Ashlee Horn, who each told her to just move on and continue business as usual.

       83.     The team’s morale continued to decrease. Ms. Hahn expressed to Val

McClausland that the accident had been extremely distressing. Ms. Hahn repeatedly requested

assistance in providing emotional support to the team, as the interrogations by HR were only

exacerbating the problem. Val McClausland promised to follow up with HR again to make sure

the team received the support it needed, and offered to look into the possibility of leave for the

entire team. However, the team was never offered leave following the traumatic accident.



                                                 12
          Case 3:19-cv-00706-KAD Document 1 Filed 05/09/19 Page 13 of 27



        84.    On the evening of August 1, 2018, Ms. Hahn received a text from Val

McClausland instructing her to inform her team that they were allowed to work from home for

the remainder of the week.

        85.    Later that evening, Mr. Bortman sent the team a template email with a list of

techniques to handle a traumatic accident and a flyer on the company’s Employee Assistance

Program which included five complementary therapy sessions. Ms. Hahn was not able to use the

therapy sessions at the time because the first session would not be available until the end of

August.

        86.    During the month of August, Ms. Hahn consistently worked late hours to keep up

with the extra workload of Ms. Irvine’s business in addition to managing her team.

        87.    Mr. Bortman requested additional meetings to question Ms. Hahn further about

the drugs found in Ms. Irvine’s possession. Ms. Hahn told him repeatedly that she had no

knowledge of the drugs at the time, and did not witness anyone smoking marijuana during the

trip.

        88.    During one of Ms. Hahn’s meetings with Mr. Bortman, he also asked about her

own alcohol intake on boat day. Mr. Bortman claimed that one of Ms. Hahn’s team members had

said that she had consumed most of the alcohol the team had purchased. Ms. Hahn emphatically

denied this allegation.

        89.    Mr. Bortman also questioned Ms. Hahn on Graham Scott’s level of intoxication

on boat day. He claimed that a team member had told him that Graham Scott had consumed 12

beers. Ms. Hahn told Mr. Bortman that she found this impossible to believe, considering that to

her knowledge, there was only one 12-pack on the boat, with 10 people in total. Graham Scott

had not appeared to be intoxicated. Both he and Ms. Hahn had been questioned by the coast



                                                13
         Case 3:19-cv-00706-KAD Document 1 Filed 05/09/19 Page 14 of 27



guard after the accident, who had found it unnecessary to perform sobriety tests.

       90.     Throughout the process, Ms. Hahn was always extremely cooperative with HR

and the Workers Comp team, who asked that Ms. Hahn provide a statement.

       91.     During the month of August, Ms. Hahn received positive feedback from both Val

McClausland and Ashlee Horn regarding her team's performance. During a combined team

meeting with other managers, Val McClausland announced that Ms. Hahn’s team had one of the

highest multiyear rates of 71%, and early renewals of 53%.

       92.     Ms. Horn told Ms. Hahn that she had the highest percentage of Q1 retention for

the region, bringing her extremely close to the goal she had set. Ms. Hahn was excited to share

this news with the team.

       93.     Ms. Hahn’s team was in a phenomenal position for 2019 due to their strategy of

focusing on multi-year contracts. Ms. Hahn shared with Ms. Horn that she had already achieved

93%+ retention for her 2019 business and had multiple opportunities in the works to increase this

percentage before the end of quarter.

       94.     Ms. Horn commended Ms. Hahn for her impact on the team, particularly given

that Ms. Hahn was the manager with the least tenure on the floor.

       95.     After the routine “manager effectiveness” meeting with Ms. Hahn’s team at the

end of August, Ms. Horn reported that her team members had nothing but positive feedback

about her, and were very appreciative of all the help she had provided over the year.

       96.     On what was to be her final day at Gartner, August 31, 2018, Ms. Hahn had no

indication that she was about to be fired. Ms. Hahn’s team members began receiving meeting

requests from HR during a routine team meeting.

       97.     Jason Jerew told Ms. Hahn that Cortney Judson had been questioned about



                                                14
         Case 3:19-cv-00706-KAD Document 1 Filed 05/09/19 Page 15 of 27



something that she had brought on the boat during boat day, but that she had not shared with him

the specifics. She had been asked to sign a zero-tolerance policy.

        98.    Graham Scott told Ms. Hahn that he assumed the investigation had revealed that it

had been Cortney Judson who had brought the “stuff” on the boat. After his meeting with HR,

Graham Scott reported that he had also been asked to sign a zero-tolerance policy.

        99.    Later in the day, a meeting was scheduled with HR in Ms. Hahn’s calendar for

3:30 that afternoon. A separate mandatory meeting was also scheduled at 3:30 for the rest of her

team.

        100.   Present at her HR meeting were Robert Bortman, Ashlee Horn, and Val

McClausland. Mr. Bortman told Ms. Hahn that Gartner had decided to make an example of her,

and that today would be her last day of work. He said that drinking alcohol at a Gartner-

sponsored function was a “violation of company policy”. Val McClausland immediately tried to

correct Mr. Bortman’s statement by saying, “what I think Robert was trying to say, is that

someone in leadership drinking at a work function is not an example they wanted for a manager

at the company.”

        101.   In truth, this was exactly the type of leadership Ms. Hahn had witnessed countless

times over the course of her three years at Gartner, from her male direct manager all the way up

to the male Operating Committee members and the company’s CEO.

        102.   Moreover, Gartner had no such policy in place prohibiting alcohol at company

functions. In fact, the company’s policy expressly provided, “[y]ou may consume alcohol, in

reasonable quantities, if it is provided by the company at a company or other business-related

function, and only if your consumption does not interfere with your duties at the function or the

company’s reputation.”



                                                15
         Case 3:19-cv-00706-KAD Document 1 Filed 05/09/19 Page 16 of 27



       103.    Virtually all of Gartner’s team building events included alcoholic beverages.

       104.    Ashlee Horn said nothing during the meeting, despite having known in advance

that alcohol would be available on the boat, and having previously instructed Ms. Hahn to

smuggle alcohol into the Hyatt pool area.

       105.    When Ms. Hahn brought up the obvious inconsistencies, she was told there would

be no discussion and that the decision had been made.

       106.    Val McClausland assured Ms. Hahn that she would be paid on her two

outstanding contracts.

       107.    Jake Fleet, the account manager for one of Ms. Hahn’s outstanding contracts, later

informed her that it had been returned. However, Ms. Hahn never heard back from Gartner

regarding the other contract.

       108.    Ms. Hahn was escorted out of the building and told that she would receive her

personal belongings and remaining PTO and commission compensation within the next month.

       109.    Several items were missing from the box of belongings that was returned to Ms.

Hahn, including two empty Champagne bottles that, like all of her coworkers, Ms. Hahn had

prominently displayed on her desk as a token of her achievements. One of the bottles had been

given to her to toast her accomplishment of making “Winner’s Circle”, and the date of the

achievement was written on the cork. The other had been given to toast her accomplishment of

achieving “Club 300”. Again, as was a Gartner tradition, the date was written on the cork.

       110.    Ms. Hahn immediately emailed Ms. Horn with a list of items that were missing.

After several email exchanges over the course of more than two weeks, Ms. Hahn received the

remainder of her belongings, which included the two champagne trophy bottles and a beer kozie,

also given to her by Gartner.



                                               16
         Case 3:19-cv-00706-KAD Document 1 Filed 05/09/19 Page 17 of 27



       111.    After a month had passed and Ms. Hahn hadn’t received the pay-out check for her

PTO time, she contacted Mr. Bortman. He blamed the delay on a “glitch” and assured her that a

check would be issued on October 15, 2018.

       112.    After Ms. Hahn’s termination, many of her former team members reached out to

express their concern about the way she was treated, and to thank her for her help and support as

their leader and manager.

       113.    The team had many notable achievements since Ms. Hahn left Gartner. Within

just one month of Ms. Hahn’s termination, two members of the team achieved Winners Circle- a

rare achievement that early in the year.

       114.    In addition, Ms. Hahn would likely have been eligible for the Q3 $10,000 bonus.

       115.    Ms. Hahn’s retention rate had been on target to be her highest by far during the

course of her three years at Gartner.

       116.    Overall, 2019 was likely to have been Ms. Hahn’s most successful year yet.

       117.    Gartner further tarnished Ms. Hahn’s reputation by alleging “misconduct

unrelated to work”, as the reason for her termination on her unemployment record.

       118.    Since Ms. Hahn’s termination, Gartner has updated its personnel policies.

Notably, the policy now dictates that managers, [d]o not tolerate drugs or alcohol when working

and have zero tolerance for the use, sale or purchase of any illegal substance at any work-

sponsored event.”

       119.    Gartner’s new policy further dictates, “[w]hen associates raise a concern,

managers need to...Maintain confidentiality. To the extent possible, protect the associate’s

privacy. Avoid discussing the conversation with others on your team. Reach out to an HR

partner.”



                                                17
         Case 3:19-cv-00706-KAD Document 1 Filed 05/09/19 Page 18 of 27



       120.    Like the old policy, the new policy assures managers that, “there will be no

retaliation for asking questions or raising good-faith concerns” for reporting to HR, “a situation

that you believe violates the Code or any other Gartner policy”.

       121.    On information and belief, since Ms. Hahn’s termination, male managers at

Gartner continue to hold alcohol driven team building events without any repercussions.

       122.    On October 4, 2018, Gartner posted a photo from a team pub drinking event

hosted by male manager, Chris Wilcox, to advertise the company’s work culture on Linkedin.

       123.    During the Gartner Symposium event in October, 2018, Ms. Hahn saw Chris

Wilcox and three members of his team drinking alcoholic beverages at a bar.

       124.    Photos of a Gartner team holiday party hosted by Robert Bortman, which

included alcoholic beverages appeared on social media channels including Facebook.

       125.    On information and belief, Val McClausland was removed from her leadership

position and reassigned to another roll in the company.

       126.    On information and belief, Gartner did not permit MSE team kick off events to be

held off site in 2019.

       127.    On information and belief, as designated host of the 2019 beach day, the Quota

team required attendees to sign documents acknowledging that alcohol would not be permitted.

V.     COUNT ONE:             UNLAWFUL GENDER DISCRIMINATION
                              PURSUANT TO TITLE VII


       128.    Paragraphs 1-127 are incorporated by reference herein.

       129.    Ms. Hahn can successfully establish a prima facie case of employment

discrimination based on gender by showing that: (i) that she was a member of a class (female)

protected under Title VII of the 1964 Civil Rights Act (“Title VII”); (ii) that she was otherwise



                                                18
         Case 3:19-cv-00706-KAD Document 1 Filed 05/09/19 Page 19 of 27



qualified for her position at Gartner; (iii) that she suffered an adverse employment action when

she was terminated; and (iv) that her termination occurred under circumstances giving rise to an

inference of gender discrimination.

       130.    Ms. Hahn is a member of a protected class because of her gender (female).

       131.    Ms. Hahn was inarguably qualified for her position. She routinely surpassed each

of the company’s markers measuring employee success. Despite the obstacles placed in her way,

Ms. Hahn was promoted to a leadership position, where she continued to excel.

       132.    Despite Ms. Hahn’s exemplary performance, Gartner summarily terminated her

employment for allegedly violating of company policy. Ms. Hahn was told that Gartner had

decided to make an example of her, after one of her team members was injured in an accident

that occurred when the team had been drinking alcohol.

       133.    Gartner cannot establish a legitimate explanation for its decision to terminate Ms.

Hahn. Ms. Hahn can produce evidence to demonstrate that her gender was a substantial and

motivating factor for Gartner’s decision to terminate her.

       134.    Gartner treats female employees less favorably than it does similarly situated

male employees.

       135.    Initially, Ms. Hahn was passed over twice for a promotion, in favor of several

lower performing male employees. Ms. Hahn was told that this was because she sometimes

spoke “too loud[ly]” during presentations, and that she needed to be “more approachable”.

       136.    Ms. Hahn’s success at Gartner was met with a general attitude of resentment from

her male colleagues. Several of her male teammates, frequently attributed her success to her

LinkedIn profile, joking about creating their own fake LinkedIn accounts as women in order to

book more meetings. Ms. Hahn’s manager openly agreed that she had “a leg up when talking to



                                                19
           Case 3:19-cv-00706-KAD Document 1 Filed 05/09/19 Page 20 of 27



prospects” due to the fact that she was a “nice young female”. When Ms. Hahn raised her

concerns to the Culture Committee about Gartner’s “frat-like” image within the community,

nothing was done to address them.

       137.    The reason given for Ms. Hahn’s termination- violation of company policy- is

unworthy of credence. Gartner maintained a policy that not only permitted, but condoned the

consumption of alcohol at its frequently held company-sponsored events. Gartner’s policy at the

time expressly provided, “[y]ou may consume alcohol, in reasonable quantities, if it is provided

by the company at a company or other business-related function, and only if your consumption

does not interfere with your duties at the function or the company’s reputation.”

       138.    Over the course of Ms. Hahn’s three years employment, Gartner actively

condoned the provision and consumption of alcohol on countless occasions by male employees

in all positions, from male team managers to male Operating Committee members and

executives.

       139.    It was Ms. Hahn’s supervisor who recommended renting a pontoon boat for team

day, explaining to Ms. Hahn that, “boat day would allow you guys more budget for food and

drinks.”

       140.    In addition to Ms. Hahn’s team, several other Gartner teams with male managers

held team boat days on July 27, 2018. Another team held a team day pool party at the home of a

male manager, where employees, including the host, drank alcohol provided at Gartner’s

expense.

       141.    As team leader, Ms. Hahn fully complied with company protocol throughout the

team day outing. However, through no fault of her own, one of Ms. Hahn’s team members was

injured. In the weeks that followed, Ms. Hahn was repeatedly assured by management that she



                                                20
         Case 3:19-cv-00706-KAD Document 1 Filed 05/09/19 Page 21 of 27



had handled the emergency in the best way possible under the circumstances.

       142.    Since Ms. Hahn’s termination, Gartner has updated its personnel policies.

Notably, the policy now dictates that managers, “[d]o not tolerate drugs or alcohol when working

and have zero tolerance for the use, sale or purchase of any illegal substance at any work-

sponsored event.”

       143.    However, since Ms. Hahn’s termination, male employees at Gartner continue to

hold alcohol driven events without any repercussions. Apparently, Gartner’s new prohibition on

alcohol only applies retroactively, to female managers.

       144.    Ms. Hahn was treated less favorably than similarly situated male employees

because of, and substantially because of her gender.

       145.    Ms. Hahn respectfully requests that Gartner be held liable on this claim and that

all appropriate relief be awarded in her favor.

VI.   COUNT TWO:               RETALIATION FOR PROTECTED ACTIVITIES
                               PURSUANT TO CONNECTICUT WHISTLEBLOWER
                               STATUTE

       146.    Paragraphs 1-145 are incorporated by reference herein.

       147.    Ms. Hahn can successfully establish a prima facie case of retaliation under

Connecticut whistleblower statute by demonstrating that: (1) she engaged in protected activity as

defined by the statute; (2) she was subsequently discharged; and (3) there was a causal

connection between her participation in the protected activity and the adverse action (Conn. Gen.

Stat. Ann. § 31-51m).

       148.    Ms. Hahn engaged in protected activity when she reported the possession of drugs

by a coworker. When Ms. Hahn learned that one of her team members had taken marijuana onto

the boat they had rented on team day, she immediately reported the information to Human



                                                  21
         Case 3:19-cv-00706-KAD Document 1 Filed 05/09/19 Page 22 of 27



Resources. Ms. Hahn remained helpful throughout the investigation that followed, and was

assured repeatedly that she acted according to proper protocol.

       149.    In reporting the incident to Human Resources, Ms. Hahn complied not only with

state and federal public policy, but with Gartner’s own company policy, stating, “we strongly

encourage you to report any situations you know about that may involve illegal, unethical or

otherwise improper business activity, as well as all instances of employee violations of this Code

of Conduct or any of the other Gartner policies....You should have no fear of retaliation due to

your report, as long as you have acted in good faith and believe what you reported to be true.”

       150.    Despite Ms. Hahn’s exemplary conduct, Gartner decided to “make an example”

out of her by terminating her employment. In doing so, Gartner violated its own anti-retaliation

policy, as well as the clear public policy prohibiting the penalization of an employee for

reporting misconduct.

       151.    A clear causal connection between Ms. Hahn’s reporting of drug possession by

her coworker and her termination. Immediately prior to her termination, Ms. Hahn’s team

members had been asked to sign a zero-tolerance drug policy. Gartner terminated Ms. Hahn in

order to “make an example” for remaining employees. As there were absolutely no incidents of

misconduct on Ms. Hahn’s own record, her termination can only be attributed to her reporting

the misconduct of a coworker.

       152.    Ms. Hahn respectfully requests that Gartner be held liable on this claim and that

all appropriate relief be awarded in her favor.


VII.   COUNT THREE:            BREACH OF THE COVENANT OF GOOD FAITH AND
                               FAIR DEALING

       153.    Paragraphs 1-152 are incorporated by reference herein.



                                                  22
         Case 3:19-cv-00706-KAD Document 1 Filed 05/09/19 Page 23 of 27



        154.   Gartner had a good faith duty to honor its non-retaliation policy, and to apply

company policies consistently among its employees. Gartner also had a duty not to

discriminated against Ms. Hahn substantially because of her gender, but did so with a willful

intent to violate her employment rights.

        155.   Gartner acted in bad faith when, after commending Ms. Hahn repeatedly for her

leadership and for her handling of an emergency situation, it suddenly changed courses and

targeted her for dismissal.

        156.   Gartner’s given reason- that Ms. Hahn violated a non-existent company policy

prohibiting alcohol- is asserted in bad faith. Ms. Hahn had no history of violating any company

policy. Most importantly, to the extent that any policy does exist to prohibit the consumption of

alcohol, such policy is violated routinely, by virtually every other Gartner employee, none of

whom have faced any adverse actions.

        157.   Ms. Hahn respectfully requests that Gartner be held liable on this claim and that

all appropriate relief be awarded in her favor.


VIII.          DEMAND FOR RELIEF

               WHEREFORE, Erica Hahn hereby requests the following relief:

               A.      Award compensatory damages;

               B.      Award punitive and liquidated damages;

               C.      Award attorneys’ fees and costs;

               D.      Award pre-judgement interest;

               E.      Award post-judgement interest;

               F.      Award such other relief in law or equity as this Court deems appropriate.




                                                  23
         Case 3:19-cv-00706-KAD Document 1 Filed 05/09/19 Page 24 of 27



                                   JURY TRIAL DEMANDED

Plaintiff respectfully requests a jury trial on all questions of fact raised by her Complaint.


                                                               Respectfully Submitted,
                                                               PLAINTIFF
                                                               ERICA HAHN

                                                               By:/s/ Mark Carey
                                                               Jill Saluck (ct30331)
                                                               Mark P. Carey (ct17828)
                                                               Carey & Associates, P.C.
                                                               71 Old Post Road, Suite One
                                                               Southport, CT 06890
                                                               (203) 255-4150 tel
                                                               (203) 255-0380 fax
                                                               jsaluck@capclaw.com

                                                               HER ATTORNEYS




                                                  24
        Case 3:19-cv-00706-KAD Document 1 Filed 05/09/19 Page 25 of 27




                           CERTIFICATE OF SERVICE

THIS IS TO CERTIFY, that the foregoing was filed electronically via ECF on this the 9th
day of May, 2019, and delivered via email and regular mail, postage prepaid to all those
unable to receive electronic filings via ECF.

Daniel A. Schwartz, Esq.
Shipman & Goodwin LLP
One Constitution Plaza
Hartford, CT 06103-1919
dschwartz@goodwin.com


                                           /s/ Jill Saluck
                                           Jill Saluck
Case 3:19-cv-00706-KAD Document 1 Filed 05/09/19 Page 26 of 27




                 EXHIBIT A




                              25
Case 3:19-cv-00706-KAD Document 1 Filed 05/09/19 Page 27 of 27
